NUMBER
13-01-504-CV
 
                             COURT
OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                      CORPUS CHRISTI B
EDINBURG
                                                                                                                     

 
WELLS FARGO BANK
TEXAS, N.A., 
F/K/A NORWEST BANK
TEXAS, N.A,                                    Appellant,
 
                                                   v.
 
WALTER WENDLANDT,
INDIVIDUALLY
AND AS TRUSTEE, BILL WENDLANDT,
AND JOE MILLER,                                                              Appellees.
                                                                                                                     

 
On
the Parties=
Joint and Agreed Motion to Dismiss Appeal Pursuant to Settlement.
                                                                                                                     

 
OPINION
 
Before
Justices Hinojosa, Yañez and Castillo 
Opinion
Per Curiam
 




All parties to the
present appeal have filed an agreed motion, signed by their attorneys, stating
that all matters in controversy have been settled and that the parties desire
to dismiss the appeal.  The Court, having
examined and fully considered the documents on file and the agreed motion for
dismissal, is of the opinion that the motion should be granted.  See Tex.
R. App. P. 42.1.  The agreed
motion to dismiss the appeal is granted, and the appeal is hereby DISMISSED.
 
Per Curiam
 
Do not publish.  Tex. R.
App. P. 47.3
Opinion delivered and filed this the 
2nd day of May, 2002.